UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-33891 ORION MARINE GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 26-0097459 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 12000 Aerospace Dr. Suite 300 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 852-6500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [√]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive date file required to be submittedand posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “Large Accelerated Filer,” “Accelerated Filer,” and “Smaller Reporting Company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer []Accelerated filer [√]Non-accelerated filer []Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [√] As of May 1, 2011, 27,005,232 shares of the Registrant’s common stock, $0.01 par value were outstanding. ORION MARINE GROUP, INC. Quarterly Report on Form 10-Q for the period ended March 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) Page Condensed Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2011 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 22 PART II OTHER INFORMATION Item1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 6 Exhibits 23 SIGNATURES 24 Part I – Financial Information Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In Thousands, Except Share and Per Share Information) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance of $0 and $1,153, respectively Retainage Other Income taxes receivable Note receivable 90 90 Inventory Deferred tax asset Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other Total current assets Property and equipment, net Goodwill Intangible assets, net of accumulated amortization 5 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable: Trade $ Retainage Accrued liabilities Taxes payable Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Other long-term liabilities Deferred income taxes Deferred revenue Total liabilities Commitments and contingencies Stockholders’ equity: Common stock $0.01 par value, 50,000,000 authorized, 27,017,165 issued; 27,004,934 outstanding at March 31, 2011 and December 31, 2010 Treasury stock, 12,231 shares, at cost Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited condensed consolidated financial statements Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Statements of Income Three Months ended (Unaudited) (In Thousands, Except Share and Per Share Information) March 31, March 31, Contract revenues $ $ Costs of contract revenues Gross profit Selling, general and administrative expenses Operating income Other (income) expense Other income ) Interest income (9
